DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed September 8, 2021.  Claims 1-17 are currently pending wherein claims 1-8 read on an active energy ray-curable resin composition, claims 9-10 read on a resin molded article using said composition, claim 11 reads on a method of producing the resin molded article of claim 9, claims 12-13 read on a resin molded article using the composition of claim 7, claims 14-15 read on a resin molded article using the composition of claim 8, claim 16 reads on a method of producing the resin molded article of claim 12, and claim 17 reads on a method of producing the resin molded article of claim 14.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Furukawa et al (JP 2010-254840).

Summary of claim 1:
An active energy ray-curable resin composition, comprising:
a component (A): inorganic oxide particles having an organic functional group on a front surface;

a component (C): polyfunctional (meth)acrylate represented by Formula (1) described below;
a component (D): urethane (meth)acrylate containing two or more (meth)acryloyl groups in one molecule; and
a component (E): an ultraviolet ray absorber,
wherein with respect to 100 parts by mass of the total of the components (A), (B), (C), and (D),
a content of the component (A) is 4 parts by mass to 30 parts by mass,
a content of the component (B) is 2 parts by mass to 20 parts by mass,
a content of the component (C) is 30 parts by mass to 80 parts by mass, and
a content of the component (D) is 5 parts by mass to 50 parts by mass, and
the content of the component (C) is greater than or equal to 60 parts by mass, with respect to 100 parts by mass of the total of (meth)acrylate other than three components of the component (A), the component (B), and the component (D),
[Chemical Formula 1]

    PNG
    media_image1.png
    173
    519
    media_image1.png
    Greyscale


a modified group (CH2=CR-CO(OC2H4)y-O-) of a (meth)acryloyl group modified with ethylene oxide (R represents a hydrogen atom or a methyl group, and y represents an integer of greater than or equal to 1 and less than or equal to 5),
a modified group (CH2=CR-CO(OC3H6)y-O-) of a (meth)acryloyl group modified with propylene oxide (R represents a hydrogen atom or a methyl group, and y represents an integer of greater than or equal to 1 and less than or equal to 5),
a modified group (CH2=CR-CO(O(CH2)5C=O)y-O-) of a (meth)acryloyl group modified with caprolactone (R represents a hydrogen atom or a methyl group, and y represents an integer of greater than or equal to 1 and less than or equal to 5), or
a(meth)acryloyl oxy group (CH2=CR-COO-) (R represents a hydrogen atom or a methyl group), and
the remaining Xs are a methyl group or a hydroxy group (-OH), and n is an integer of 0 to 4.


Furukawa teaches an active energy ray-curable composition (title) that contains an inorganic fine particles (0006) that are surface treated with a silane coupling agent having (meth)acryloyloxy groups making them radically polymerizable (0024), a polyfunctional (meth)acrylate, DPHA, TMTA, or HDDA (0060) (dipentaerythritol 

    PNG
    media_image2.png
    549
    1049
    media_image2.png
    Greyscale

(0012) wherein

    PNG
    media_image3.png
    307
    1609
    media_image3.png
    Greyscale

However, Furukawa does not teach or fairly suggest the claimed active energy ray-curable resin composition wherein the composition contains a siloxane oligomer with at least one type of the claimed functional group and having the claimed weight average molecular weight.  Applicants have further shown that the properties such as abrasion resistance are negatively affected by the composition not containing the said claimed compound.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763